DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 6/30/2022. As directed by amendment: Claims 15, 27, and 29-30 were amended. Claims 1-5, 7-10, 12-13, 16-19, 21-22, 24-25, 28, and 31-32 were not amended. Claims 6, 11, 14, 20, 23, 26, and 28 were cancelled. No claims were newly added. Thus, Claims 1-5, 7-10, 12-13, 15-19, 21-22, 24-25, 27, and 29-32 are presently pending in this application.
Information Disclosure Statement
The information disclosure statement filed 6/22/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The reference, “CHINA NATIONAL INTELLECTUAL PROPERTY ADMINISTRATION, “First Office Action,” issued in connection with Application No. 201680086343.1 on April 6, 2021, 8 pages”, does not have an explanation of relevance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13, 15-19, 21-22, 27, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Liu”, US 20170337091) in view of Jung et al (“Jung”, US 20060148528) and in further view of Jain et al (“Jain”, US 20160094661).
Regarding Claim 1, Liu teaches at least one computer readable storage disk or storage device comprising instructions which, when executed (Fig. 1, element 101, par 15; The first edge device is a first IOT device 101.): 
determine first context information of the first edge device based on (a) first operating environment information of the first edge device from an internal sensor of the first edge device (Fig. 1, elements {101, 115}, par 19; par 14; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101.);
second context information from a second edge device, the second context information based on (a) second internal operating environment information of the second edge device from an internal sensor of the second edge device (Fig. 1, elements {101, 115}, par 19; par 14; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The internal sensor of the second edge device is the embedded sensor or software of the second IOT device 101.);
of the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101.).
the edge device selected based on a type of data corresponding to a workload schedule for the second edge device (par 16; par 19-20; par 22; par 2; par 12-14; Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).); 
and perform a second part of the workload scheduled for the second edge device based on the type of the data and the first context information (par 16; Fig. 1, elements {101, 115}, par 19-20; par 2; par 12-14; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).  
Liu does not explicitly teach cause a first edge device to at least (perform operations); (b) first external operating environment information from an external sensor of the first edge device; obtain, via a communications network; (b) second external operating environment information from an external sensor; identify a bottleneck in an edge of the communication network caused by the second edge device based on the second context information; in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected; alleviate the bottleneck by instructing the third edge device to perform a first part of the workload scheduled for the second edge device.  
Jung teaches cause a first edge device to at least (perform operations) (Fig. 1, element 10, par 40; The first device is the digital device 10.); 
(b) first external operating environment information from an external sensor of the first edge device (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.); 
obtain, via a communications network (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.);  
(b) external operating environment information from an external sensor (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65). 
Liu and Jung do not explicitly teach identify a bottleneck in an edge of the communication network caused by the second edge device based on the second context information; in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected; alleviate the bottleneck by instructing the third edge device to perform a first part of the workload scheduled for the second edge device.  
Jain teaches identify a bottleneck in an edge of the communication network caused by the second edge device based on the second context information (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The second context information is the statistics. The service nodes are at the edge of a communication network.); 
in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.), 
the third edge device selected (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.); 
alleviate the bottleneck by instructing the third edge device to perform a first part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be scheduled for and performed by the second edge device (service node).); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Jung with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
Regarding Claim 2, Liu, Jung, and Jain teach the storage disk or storage device of claim 1. 
Liu further teaches wherein the first edge device and the second edge device are to connect to the communications network at an edge of the communications network (Fig. 1, elements {101, 115}, par 19; Fig. 5, element 101, par 33; The first edge device is a first IOT device 101. The second edge device is a second IOT device 101. Fig. 5 shows that IOT devices 101 are at the edge of a network.).  
Regarding Claim 3, Liu, Jung, and Jain teach the storage disk or storage device of claim 1. 
Liu further teaches wherein the first context information includes first resource capabilities of the first edge device and the second context information includes second resource capabilities of the second edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes/corresponds to storage space available (resource capabilities).).  
Regarding Claim 4, Liu, Jung, and Jain teach the storage disk or storage device of claim 1. 
Liu further teaches wherein the first context information includes first resource availability of the first edge device and the second context information includes second resource availability of the second edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor is the embedded sensor or software of the first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes battery life (resource availability).).  
Regarding Claim 5, Liu, Jung, and Jain teach the storage disk or storage device of claim 4.
Liu further teaches wherein the first resource availability includes at least one of battery life information or network resource availability (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes battery life (resource availability).).  
Regarding Claim 7, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu does not explicitly teach wherein at least one of: (a) the first context information includes first edge device location information corresponding to a first location of the first edge device or (b) the second context information includes the second context information corresponding to a second location of the second edge device.  
Jung teaches wherein at least one of: 
(a) the first context information includes first edge device location information corresponding to a first location of the first edge device (par 40-41; The sensors 30 may comprise a GPS which provides location information.) 
or (b) the second context information includes the second context information corresponding to a second location of the second edge device (par 40-41; The sensors 30 may comprise a GPS which provides location information.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65).
Regarding Claim 8, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches wherein at least one of: (a) the first context information reflects a first volume of data to be processed by the first edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The storage space available or amount of RAM reflect a volume of data.), 
or (b) the second context information reflects a second volume of data to be processed by the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The storage space available or amount of RAM reflect a volume of data).  
Regarding Claim 9, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches wherein at least one of (a) the first context information reflects a first type of data to be processed by the first edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The first type of data is the processor speed.), 
or (b) the second context information reflects a second type of data to be processed by the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The second type of data is the amount of RAM.).  
Regarding Claim 13, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches further teaches wherein the instructions to select the second edge device based on a service delivery requirement (par 21; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101 which is associated with user B. The resources used to fulfill tasks are workloads. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed).The service delivery requirement is the requirement of the task.).  
Liu does not explicitly teach cause the first edge device to (perform operations).
Jung teaches cause the first edge device to (perform operations) (Fig. 1, element 10, par 40; The first device is the digital device 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65). 
Regarding Claim 15, Liu teaches an internal sensor to generate a first output corresponding to a first internal environment information of the first edge device (Fig. 1, elements {101, 115}, par 19; par 14; The first edge device is a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101.); 
context software to determine first context information of the first edge device based on the first output of the internal sensor (Fig. 1, elements {101, 112, 115}, par 19-21; par 14; par 40; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101. The context software is the allocation engine 112.); 
and decision making software to (perform actions) (par 19-21; The decision-making software is the allocation engine 112.);
determine that the first edge device is capable of performing at least part of a workload scheduled for the second edge device based on (a) the first internal environment information and (b) a type of data to be processed for the workload (par 16; Fig. 1, elements {101, 115}, par 19-20; par 2; par 12-14; The first edge device is a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101.The first context information is user data 115 regarding a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).
Liu does not explicitly teach a first edge device comprising: an external sensor to generate a second output corresponding to a first external environment information of the first edge device; context software to determine first context information of the first edge device based on the first output of the external sensor; identify a bottleneck in an edge based on second contextual information from a second edge device; the first external environment information; determine that the first edge device is capable of performing at least part of a workload based on (b) a service level agreement; and alleviate the bottleneck by performing at least part of the workload scheduled for the second edge device.  
Jung teaches a first edge device comprising: an external sensor to generate a second output corresponding to a first external environment information of the first edge device (Fig. 1, element 30, par 40-41; par 54-55; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.); 
context software to determine first context information of the first edge device based on the first output of the external sensor (Fig. 1, element 30, par 40-41; par 54-55; par 13; The external sensor is one of the sensors 30.); 
the first external environment information (Fig. 1, element 30, par 40-41; par 54; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65).
Liu and Jung do not explicitly teach identify a bottleneck in an edge based on second contextual information from a second edge device; and alleviate the bottleneck by performing at least part of the workload scheduled for the second edge device.  
Jain teaches identify a bottleneck in an edge based on second contextual information from a second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The second context information is the statistics. The service nodes are at the edge of a communication network.); 
and alleviate the bottleneck by performing at least part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be scheduled for and performed by the second edge device (service node).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Jung with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
Regarding Claim 16, Liu, Jung, and Jain teach the first edge device of claim 15.
Liu further teaches further including an interface to connect to a communications network at the edge of the communications network (Fig. 1, elements {110, 112}, par 21; Fig. 5, element 110, par 34; The interface is the computing device 110 which is shown at the edge of a network in Fig. 5.).  
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 3.
Regarding Claim 18, Liu, Jung, and Jain teach the first edge device of claim 15.
Liu further teaches wherein the first context information corresponds to first resource availability of the first edge device and the second contextual information corresponds to second resource availability of the second edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor is the embedded sensor or software of the first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes/corresponds to battery life (resource availability).).  
Regarding Claim 19, Liu, Jung, and Jain teach the first edge device of claim 18.
Liu further teaches wherein the first resource availability corresponds to at least one of battery life information or a network resource availability identifier (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The internal sensor is the embedded sensor or software of the first IOT device 101. The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The user data (context information) includes/corresponds to battery life (resource availability).).  
Regarding Claim 21, Claim 21 can be rejected with the same reasoning as Claim 7.
Regarding Claim 22, Claim 22 can be rejected with the same reasoning as Claim 9.
Regarding Claim 27, Liu teaches a method comprising: 
obtaining, via a communications network, context information from a second edge device, the context information to identify an operating environment of the second edge device based on information from a sensor of the second edge device (Fig. 1, elements {101, 115}, par 19; par 14; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101. The internal sensor of the second edge device is the embedded sensor or software of the second IOT device 101.);
selecting the edge device based on a time-sensitivity of data to be processed for a workload scheduled for the second edge device (par 19-21; par 2; par 12-14; par 16; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101 which is associated with user B. The resources used to fulfill tasks are workloads. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed). The allocation engine may determine that a task does not require resources for an extended period of time (time sensitivity). The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).
Liu does not explicitly teach (obtaining) at a first edge device; obtaining, at the first edge device and via the communications network, a position of the second edge device at an edge of the communication network; identifying, by executing an instruction with a processor at the first edge device, a bottleneck in the edge of the communication network caused by the second edge device based on the context information of the second edge device; in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determining, by executing an instruction with the processor at the first edge device, that a third edge device and a fourth edge device is less congested than the second edge device; selecting, by executing an instruction with the processor at the first edge device, the third edge device to be processed for a workload scheduled for the second edge device; and adapting, by executing an instruction with the processor at the first edge device, the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device.  
Jain teaches (obtaining) at a first edge device (Fig. 1, element 120, par 43; par 57; The first edge device is a service controller 120.); 
obtaining, at the first edge device and via the communications network, a position of the second edge device at an edge of the communication network (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The third edge device is selected because it is positioned in the same cluster of nodes as the second edge device, thus a position of the second edge device is obtained.).
identifying, by executing an instruction with a processor at the first edge device, a bottleneck in the edge of the communication network caused by the second edge device based on the context information of the second edge device (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The second context information is the statistics. The service nodes are at the edge of a communication network.); 
in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determining, by executing an instruction with the processor at the first edge device, that a third edge device and a fourth edge device is less congested than the second edge device (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load can be increased on one or more other service nodes. The fourth edge device is an additional service node in the same service cluster that has its load increased. Since the load of the third and fourth edge devices are increased, it is determined that it is less congested than the service node (second edge device).); 
selecting, by executing an instruction with the processor at the first edge device, the third edge device to be processed for a workload scheduled for the second edge device (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load can be increased on one or more other service nodes. The fourth edge device is an additional service node in the same service cluster that has its load increased. Since the load of the third and fourth edge devices are increased, it is determined that it is less congested than the service node (second edge device).);
and adapting, by executing an instruction with the processor at the first edge device, the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be scheduled for and performed by the second edge device (service node).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57). 
Regarding Claim 29, Liu, Jung, and Jain teach the first edge device of claim 15.
Liu further teaches wherein: the first internal environment information includes at least one of processor usage, device workload, internal temperature, software security alerts, or software errors (par 19; The device workload is the packet throughput rate.).
Regarding Claim 32, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu and Jung do not explicitly teach wherein instructions cause first edge device to identify the bottleneck, select the third edge device, and alleviate the bottleneck without using a back-haul network.
Jain teaches wherein instructions cause first edge device to identify the bottleneck, select the third edge device, and alleviate the bottleneck without using a back-haul network (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. Fig. 1 shows that the service nodes 150 and the service controllers 120 are at the edge of the network, and thus not part of the back-haul network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Jung with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jung, and Jain in view of Zimmermann et al (“Zimmermann”, US 20180027006, provisional application No. 62/119872, par 77).
Regarding Claim 10, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches wherein at least one of (a) the first context information reflects data to be processed by the first edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101.), 
or (b) the second context information reflects data to be processed by the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101.).  
Liu does not explicitly teach a first age of data; a second age of data.
Zimmermann teaches a first age of data (par 328; The first age of data is the age of data for a piece of data.); 
a second age of data (par 328; The second age of data is the age of data for another piece of data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, Jung, and Jain with the allocation of resources being driven by the age of data of Zimmermann because it allows for older user requests for performing tasks to be prioritized and fulfilled before newer requests. This ensures that each request is fulfilled and that users with older requests are not waiting too long to have their request fulfilled.
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jung, and Jain in view of Schiefelbein et al (“Schiefelbein”, US 20170344354).
Regarding Claim 12, Liu, Jung, and Jain teach the storage disk or storage device of claim 1.
Liu further teaches (a) the first context information of the first edge device (Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101.)
and (b) the second context information of the second edge device (Fig. 1, elements {101, 115}, par 19; The second edge device is a second IOT device 101. The second context information is user data 115 regarding a second IOT device 101.).  
Liu does not explicitly teach wherein the instructions cause the first edge device to perform an autonomous network setup based on.
Jung teaches wherein the instructions cause the first edge device to perform based on (Fig. 1, element 10, par 40-41; The first device is the digital device 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the external sensors and external context information of Jung because it provides the system with a way to ensure that devices are operating in a proper environment. For example, temperature measurements can indicate whether a device or system is overheating (Jung; par 56; par 65).
Liu, Jung, and Jain do not explicitly teach an autonomous network setup.
Schiefelbein teaches an autonomous network setup (par 26).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, Jung, and Jain with the autonomous network setup of Schiefelbein because it enables for the installation of servers without requiring a network administrator.
Regarding Claim 24, Liu, Jung, and Jain teach the first edge device of claim 15.
Liu further teaches wherein the decision making software is to perform based on the first context information and the second contextual information (par 19-21; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101, which is associated with user B. The second context information is user data 115 regarding a second IOT device 101. The user data 115 contains a score. The resources used to fulfill tasks are workloads. The allocation engine may allocate resources (workloads) non-locally and outside of a single device when device A and device B have roughly equal standing scores. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed) concurrently among at least two of the first edge device (device of user A) and a second edge device (device of user B). The decision-making software is the allocation engine 112.).  
Liu, Jung, and Jain do not explicitly teach an autonomous network setup.
Schiefelbein teaches an autonomous network setup (par 26).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, Jung, and Jain with the autonomous network setup of Schiefelbein because it enables for the installation of servers without requiring a network administrator.
Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jain.
Regarding Claim 25, Liu teaches at least one computer readable storage disk or storage device comprising instructions which, when executed: 
obtain context information from a second edge device, the context information based on environment information output from a sensor of the second edge device (Fig. 1, elements {101, 115}, par 19; par 14; The second edge device is a second IOT device 101. The context information is user data 115 regarding a second IOT device 101. The internal sensor of the second edge device is the embedded sensor of the second IOT device 101.); 
select the edge device based on a time sensitivity of data corresponding to a workload scheduled for the second edge device (par 19-21; par 2; par 12-14; par 16; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101 which is associated with user B. The resources used to fulfill tasks are workloads. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed). The allocation engine may determine that a task does not require resources for an extended period of time (time sensitivity). The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).
Liu does not explicitly teach cause a first edge device to at least: identify a bottleneck in an edge of a communication network caused by the second edge device based on the context information of the second edge device; in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determine that a third edge device and a fourth edge device is less congested than the second edge device; select the third edge device; and adapt the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device.  
Jain teaches cause a first edge device to at least (Fig. 1, element 120, par 43; par 57; The first edge device is a service controller 120.);
identify a bottleneck in an edge of a communication network caused by the second edge device based on the context information of the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The context information is the statistics. The service nodes are at the edge of a communication network.); 
in response to identifying the bottleneck in the edge of the communication network caused by the second edge device, determine that a third edge device and a fourth edge device is less congested than the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load can be increased on one or more other service nodes. The fourth edge device is an additional service node in the same service cluster that has its load increased. Since the load of the third and fourth edge devices are increased, it is determined that it is less congested than the service node (second edge device).); 
and adapt the communication network to alleviate the bottleneck by utilizing the third edge device to perform at least part of the workload scheduled for the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; par 38; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased. The load is reduced in the service node (second edge device) and increased in the other service node (third edge device). Nodes in the same cluster can perform the same service. Thus, the third edge device (other service node) performs the workload originally to be performed by the second edge device (service node).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
	Regarding Claim 31, Liu and Jain teach the computer readable storage disk or storage device of claim 25.
Liu further teaches wherein the instructions to determine the distribution for the workload based on a type of data corresponding to the workload (par 19-21; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101 which is associated with user B. The resources used to fulfill tasks are workloads. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed). The allocation engine may determine that a task does not require resources for an extended period of time. The type of data is user A’s heart rate and step count and user B’s lengthy video.).
Liu does not explicitly teach cause the first edge device to select third edge device.
Jain teaches cause a first edge device to select the third edge device (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Jain in view of Xia et al (“Xia”, US 20100202427).
Regarding Claim 30, Liu and Jain teach the computer readable storage disk or storage device of claim 25.
Liu does not explicitly teach wherein the instructions cause the first edge device to select the third edge device based on a bandwidth constraint.  
Jain teaches wherein the instructions cause the first edge device to select the third edge device based on (constraints) (par 57; Fig. 1, elements {120, 150a-150c} par 43, par 47; The first edge device is a service controller 120. The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the load balancing of Jain because it provides for the dynamic adjustment of load balancing rules/criteria as well as a way to reduce traffic congestion in the network thereby improving network performance (Jain; par 57).
Liu and Jain do not explicitly teach select the device based on a bandwidth constraint.  
Xia teaches select the device based on a bandwidth constraint (par 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Jain with the bandwidth limits of Xia because it ensures that devices do not use up too much bandwidth, thereby allowing other devices on the network to have enough bandwidth available and improving overall network performance.  
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Independent claim 1 sets forth instructions that cause a first edge device to in response to identifying a bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected based on a type of data corresponding to a workload scheduled for the second edge device. The alleged Liu/Jung/Jain combination fails to teach or suggest such instructions... The Office action alleges that the standing scores of Liu is the type of data. Office action, p. 4. However, the standing scores of Liu have nothing to do with a type of data corresponding to a workload scheduled for the second edge device. Rather, the standing scores of Liu relates to actions of a user. Thus, the internet of things device of Liu does not teach or suggest instructions to cause a first edge device to in response to identifying a bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected based on a type of data corresponding to a workload scheduled for the second edge device, as set forth in claim 1. Jung fails to cure the deficiencies of Liu. Jung describes providing a user of a digital device with context information related to the digital device. Jung, paragraph [0014]. However, Jung does not teach or suggest instructions to cause a first edge device to in response to identifying a bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected based on a type of data corresponding to a workload scheduled for the second edge device, as set forth in claim 1. Jain fails to cure the deficiencies of the alleged Liu/Jung combination. Jain describes in response to a service node being too congested, perform load balancing to reduce the load at one node and increase the load at another node in the same cluster. Jain, paragraph [0057]. However, Jain does not teach or suggest selecting the other node in the same cluster based on the type of data corresponding to a workload. Accordingly, Jain does not teach or suggest instructions to cause a first edge device to in response to identifying a bottleneck, select a third edge device that is less congested than the second edge device, the third edge device selected based on a type of data corresponding to a workload scheduled for the second edge device, as set forth in claim 1. Liu, Jung, and Jain are missing the same elements of claim 1. Therefore, the alleged Liu/Jung/Jain combination is likewise missing those same elements. As a result, the alleged Liu/Jung/Jain combination fails to establish aprimafacie case of obviousness against claim 1. Therefore, claim 1 and all claims depending therefrom are allowable over the alleged Liu/Jung/Jain combination. 

Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Liu is relied upon to teach the edge device selected based on a type of data corresponding to a workload schedule for the second edge device (par 16; par 19-20; par 22; par 2; par 12-14; Fig. 1, elements {101, 115}, par 19; The first edge device is a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).); 
and perform a second part of the workload scheduled for the second edge device based on the type of the data and the first context information (par 16; Fig. 1, elements {101, 115}, par 19-20; par 2; par 12-14; The first edge device is a first IOT device 101. The first context information is user data 115 regarding a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).  
Jung is relied upon to teach cause a first edge device to at least (perform operations) (Fig. 1, element 10, par 40; The first device is the digital device 10.).
Jain is relied upon to teach in response to identifying the bottleneck, select a third edge device that is less congested than the second edge device (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.), 
the third edge device selected (par 57; Fig. 1, elements 150a-150c, par 43, par 47; The bottleneck is the service node being too congested. The second edge device is the service node. The third edge device is the other service node in the same service cluster that has its load increased.).
Further, paragraph 16 of Liu states “The allocation engine 112 may use these standing scores and standing levels when determining whether to allocate compute resources 111 for offload compute tasks 103. For example, the allocation engine 112 may allocate more resources for a longer period of time to a user with a priority score of 95 (and in the “priority” level) before allocating fewer resources to a shorter period of time to another user with a priority score of 81 (and a “valued user” level of standing)”.
The standing scores of Liu are still a type of data which correspond to tasks that were originally scheduled to be performed on the second edge device.
Please refer to the 35 U.S.C. 103 rejection of Claim 1 for further information.
Argument 2: Independent Claim 15 Independent claim 15 sets forth a first edge device comprising decision making software to determine that the first edge device is capable of performing at least part of a workload scheduled for a second edge device based on (a) first internal environment information and first external environment information and (b) a type of data to be processed for the workload. The alleged Liu/Jung/Jain combination fails to teach or suggest such a first edge device. Accordingly, withdrawal of the § 103 rejections of claim 15 and all claims depending therefrom is respectfully requested. 
Examiner’s Response: Liu is relied upon to teach decision making software to (perform actions) (par 19-21; The decision-making software is the allocation engine 112.);
determine that the first edge device is capable of performing at least part of a workload scheduled for the second edge device based on (a) the first internal environment information and (b) a type of data to be processed for the workload (par 16; Fig. 1, elements {101, 115}, par 19-20; par 2; par 12-14; The first edge device is a first IOT device 101. The internal sensor of the first edge device is the embedded sensor or software of the first IOT device 101.The first context information is user data 115 regarding a first IOT device 101. The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).
Jung is relied upon to teach a first edge device comprising: an external sensor to generate a second output corresponding to a first external environment information of the first edge device (Fig. 1, element 30, par 40-41; par 54-55; par 13; The external sensor is one of the sensors 30. The first external operating environment is the environment of sensors 30 such as temperature or location obtained from a GPS. This is in accordance with paragraph 15 of the instant specification.).
The combination of Liu modified by Jung produces the aforementioned claim limitations.
Please refer to the 35 U.S.C. 103 rejection of Claim 15 and the response to Argument 1 for further information.
Argument 3: Independent claim 25 sets forth instructions to select a third edge device based on a time sensitivity of data corresponding to a workload scheduled for a second edge device. The alleged Liu/Jain/You combination fails to teach or suggest such instructions…  However, in the first example, the allocation engine determines that a task does not require resources for an extended period of time based on the complexity and or needs of the task. However, complexity and/or needs of a task does not relate to a time sensitivity of data. For example, some data may be low complexity but still time sensitive. In the second example, allocating resources for different amounts of time based on a priority of a user. However, priority of a user is not the same thing as. Liu makes no mention of selecting a device based on the time sensitivity of data corresponding to a workload. Thus, determining that a task does not require resources for an extended period of time does not teach or suggest instructions to select a third edge device based on a time sensitivity of data corresponding to a workload scheduled for a second edge device, as set forth in claim 25. Jain fails to cure the deficiencies of Liu. Jain describes, in response to a service node being too congested, perform load balancing to reduce the load at one node and increase the load at another node in the same cluster. Jain, paragraph [0057]. However, Jain does not teach or suggest instructions to select a third edge device based on a time sensitivity of data corresponding to a workload scheduled for a second edge device, as set forth in claim 25. Liu and Jain are missing the same elements of claim 25. Therefore, the alleged Liu/Jain combination is likewise missing those same elements. As a result, the alleged Liu/Jain combination fails to establish aprimafacie case of obviousness against claim 25. Therefore, claim 25 and all claims depending therefrom are allowable over the alleged Liu/Jain combination. 
Examiner’s Response: Liu is relied upon to teach at least one computer readable storage disk or storage device comprising instructions which, when executed: 
select the edge device based on a time sensitivity of data corresponding to a workload scheduled for the second edge device (par 19-21; par 2; par 12-14; par 16; The first edge device is a first IOT device 101 which is associated with user A. The second edge device is a second IOT device 101 which is associated with user B. The resources used to fulfill tasks are workloads. The resources (workloads) used to fulfill the tasks for user A and user B are allocated (distributed). The allocation engine may determine that a task does not require resources for an extended period of time (time sensitivity). The type of data is the scores used to allocate resources. Tasks that were originally scheduled to be performed on the second edge device are offloaded to the first edge device based on a score included in the first context information (user data 115).).
As previously mentioned in the response to Argument 1, paragraph 16 of Liu states “The allocation engine 112 may use these standing scores and standing levels when determining whether to allocate compute resources 111 for offload compute tasks 103. For example, the allocation engine 112 may allocate more resources for a longer period of time to a user with a priority score of 95 (and in the “priority” level) before allocating fewer resources to a shorter period of time to another user with a priority score of 81 (and a “valued user” level of standing)”.

Further, paragraph 21 of Liu states “For example, user A may have a wearable fitness device which wishes to upload the user's heart rate and step count to the user's fitness profile, while user B's smartphone may wish to upload a lengthy video for permanent storage in the computing device 110. In response, the allocation engine 112 may determine that user A's task is not computationally complex, requires few computing resources, and does not require the resources for an extended period of time.”
Thus, the edge device is selected based on a time sensitivity of data corresponding to a workload scheduled for the second edge device.
Please refer to the 35 U.S.C. 103 rejection of Claim 25 for further information.
Argument 4: Independent claim 27 sets forth, inter alia, selecting, by executing an instruction with a processor at the first edge device, a third edge device based on a time-sensitivity of data to be processed for a workload scheduled for a second edge device. The alleged Liu/Jung/Prahlad combination fails to teach or suggest such instructions. Liu describes an allocation engine of a computing device that provides resources to external IOT devices so that the IOT devices can compute tasks. Liu, paragraph [0015]. However, the internet of things device of Liu does not teach or suggest selecting, by executing an instruction with a processor at the first edge device, a third edge device based on a time- sensitivity of data to be processed for a workload scheduled for a second edge device, as set forth in claim 27. 
Jain fails to cure the deficiencies of Liu. Jain describes, in response to a service node being too congested, perform load balancing to reduce the load at one node and increase the load at another node in the same cluster. Jain, paragraph [0057]. However, Jain does not teach or suggest selecting, by executing an instruction with a processor at the first edge device, a third edge device based on a time-sensitivity of data to be processed for a workload scheduled for a second edge device, as set forth in claim 27. 
Examiner’s Response: Please refer to the 35 U.S.C. 103 rejection of Claim 27 and the response to Argument 3 for further information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta et al (US 20170235585), Abstract - Specialized, service optimized virtual machines are assigned to handle specific types of Internet of Things (IoT) devices. An IoT context mapping policy engine within the context of a virtualized network function manages IoT context mapping policy functions in load balancers. The IoT context mapping policy functions select service optimized virtual machines based on IoT device IDs, and assign those virtual machines to handle the devices. The IoT context mapping policy functions provide load data to the IoT context mapping policy engine. Based on the load data, the IoT context mapping policy engine maintains appropriate scaling by creating or tearing down instances of the virtual machines. 
Kim et al (US 20070150589), Abstract - Provided are a context-awareness based system supporting autonomous system construction and a method of operating the system. A context-awareness based user system operating in association with at least one server providing system software and platform software includes a platform manager downloading at least one piece of software required to operate the user system from the server according to a context profile based on context information provided by a sensor and managing the downloaded software; and a profile cache storing at least one profile managed by the platform manager. Accordingly, user convenience can be maximized by autonomously modifying or reconstructing a system software structure in order to cope with various situations that arise when using a single user system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444